Rule 3.5 Impartiality and Decorum of the Tribunal

       A lawyer shall not:

     (a)    seek to influence a judge, juror, prospective juror or other official by
means prohibited by law;

       (b)    communicate ex parte with such a person during the proceeding unless
authorized to do so by law or court order;

       (c)    communicate with a juror or prospective juror after discharge of the jury if:

               (1)   the communication is prohibited by law or court order;

            (2) the juror has made known to the lawyer a desire not to
       communicate; or

                (3) the communication involves misrepresentation, coercion, duress
       [of] or harassment; or

       (d)    engage in conduct intended to disrupt a tribunal.

Comment:

               [1] Many forms of improper influence upon a tribunal are proscribed by
criminal law. Others are specified in the [ABA Model] Code of Judicial Conduct and/or
the Rules Governing Standards of Conduct for Magisterial District Judges, with
which an advocate should be familiar. A lawyer is required to avoid contributing to a
violation of such provisions.

       ***



Rule 8.2 Statements Concerning Judges and Other Adjudicatory Officers

       (a)    A lawyer shall not make a statement that the lawyer knows to be false or
with reckless disregard as to its truth or falsity concerning the qualifications or integrity
of a judge, adjudicatory officer or public legal officer, or of a candidate for election or
appointment to judicial or legal office.

       (b)   A lawyer who is a candidate for judicial office shall comply with the
applicable provisions of the Code of Judicial Conduct and/or the Rules Governing
Standards of Conduct for Magisterial District Judges, as applicable.

       ***